DOCUMENTS UNDER SEAL
                     Case 4:20-mj-70785-MRGD Document 6 Filed 06/23/20 Page 18 of
                                                         TOTAL TIME (m ins):
                                                                                  1
                                                                               minutes (10:33-10:41)
M AGISTRATE JUDGE                           DEPUTY CLERK                             REPORTER/FTR
M INUTE ORDER                             Elaine Kabiling                           Ruth Eckhaus
MAGISTRATE JUDGE                            DATE                                     NEW CASE            CASE NUMBER
Laurel Beeler                               06/23/2020 (Zoom Video Hearing)                              4:20-mj-70785-MAG-1
                                                      APPEARANCES
DEFENDANT                                   AGE     CUST  P/NP   ATTORNEY FOR DEFENDANT                       PD.     RET.
Steven Carrillo                                     Y        P       J. Strotter, spec app/ E. Leonida        APPT.
U.S. ATTORNEY                               INTERPRETER                           FIN. AFFT                 COUNSEL APPT'D
David Anderson / Katherine Lloyd-Lovett Not Required                              SUBMITTED

PROBATION OFFICER           PRETRIAL SERVICES OFFICER                DEF ELIGIBLE FOR               PARTIAL PAYMENT
                             Carolyn Truong                          APPT'D COUNSEL                 OF CJA FEES
                                       PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR             PRELIM HRG       MOTION           JUGM'T & SENTG                               STATUS
      2 minutes                                                                                                  TRIAL SET
       I.D. COUNSEL               ARRAIGNMENT               BOND HEARING            IA REV PROB. or              OTHER
                                6 minutes                                           or S/R
       DETENTION HRG              ID / REMOV HRG            CHANGE PLEA            PROB. REVOC.                  ATTY APPT
                                                                                                                 HEARING
                                                     INITIAL APPEARANCE
         ADVISED                 ADVISED                    NAME AS CHARGED            TRUE NAME:
         OF RIGHTS               OF CHARGES                 IS TRUE NAME
                                                        ARRAIGNM ENT
       ARRAIGNED ON                ARRAIGNED ON               READING W AIVED              W AIVER OF INDICTMENT FILED
       INFORMATION                 INDICTMENT                 SUBSTANCE
                                                         RELEASE
      RELEASED           ISSUED                      AMT OF SECURITY         SPECIAL NOTES                  PASSPORT
      ON O/R             APPEARANCE BOND             $                                                      SURRENDERED
                                                                                                            DATE:
PROPERTY TO BE POSTED                            CORPORATE SECURITY                      REAL PROPERTY:
    CASH    $


      MOTION          PRETRIAL                  DETAINED         RELEASED        DETENTION HEARING                REMANDED
      FOR             SERVICES                                                   AND FORMAL FINDINGS              TO CUSTODY
      DETENTION       REPORT                                                     W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                             PLEA
      CONSENT                   NOT GUILTY                  GUILTY                    GUILTY TO COUNTS:
      ENTERED
      PRESENTENCE               CHANGE OF PLEA              PLEA AGREEMENT            OTHER:
      REPORT ORDERED                                        FILED
                                                        CONTINUANCE
TO:                              ATTY APPT                 BOND                    STATUS RE:
06/29/2020                       HEARING                   HEARING                 CONSENT                     TRIAL SET
                             ID of Counsel
AT:                              SUBMIT FINAN.               PRELIMINARY           CHANGE OF                   67$786
                                 AFFIDAVIT                   HEARING               PLEA
10:30 AM                                                     BBBBBBBBBBBBB
BEFORE HON.                      DETENTION                   $55$,*1MENT            MOTIONS                    JUDGMENT &
                                 HEARING                                                                       SENTENCING
Beeler
       TIME W AIVED              TIME EXCLUDABLE             IDENTITY /            PRETRIAL                    PROB/SUP REV.
                                 UNDER 18 § USC              REMOVAL               CONFERENCE                  HEARING
                                 3161                        HEARING
                                                  ADDITIONAL PROCEEDINGS
Deft waives personal appearance; consents to video appearance. Matter is referred to Pretrial Services for criminal only
history check.

                                                                                         DOCUMENT NUMBER:
CC:
